     Case 2:19-cv-00136-RSM Document 57-2 Filed 07/05/19 Page 1 of 6




                Exhibit B

16
2/28/2019                                    Some truth about
                      Case 2:19-cv-00136-RSM Document         Oleg Churyumov
                                                           57-2              - Blind
                                                                    Filed 07/05/19   Page 2 of 6




      TOPICS        Find Your Colleagues


        Money        Work VISA         Politics     Relationships        Startups   O ce Life   HR Issues   Health



      Misc.



      Some truth about Oleg Churyumov
      Amazon / Eng RgCstHw
        5h



      Cross-posted from Tech Lounge.

      Why was it posted here?

      Some people who support this guy don't work in Amazon or in the tech industry. Therefore, this post was
      cross-posted in Topics that are publicly available.

      Debrief https://www.teamblind.com/article/Kw0aGfxu

      While the guy holds his hungry protest, I will reveal some information about his past. Below is a free
      translation from Russian of an article published on politrussia.com. Perhaps, this will also be interesting to
      USCIS o cials.

      Disclaimer: I am by no means associated with this guy, except for the country of origin and that I also work
      at Amazon. Also, I am not a manager, HR, or lawyer.

      In the spring of 2014, Oleg Churyumov, together with his friends, opened a capsule hotel - Tigrodom, which
      enjoyed great success with young entrepreneurs. The building was rented from the representative o ce of
      the governor of one of the regions of Russia in Moscow. Everything was going well, but at the end of 2014
      the rent was doubled, and in the spring of next year all the house guests were literally put out of the door
      with the help of a private security company.

      One could talk about a raider seizure, if the o cials, having appropriated all the equipment (capsules),
      would eventually do the same thing - rent the house to young entrepreneurs. This did not happen, so we
      can only talk about a gross violation of the lease agreement, which must be studied in detail, but... it did
      not exist.

      Oleg Churyumov says: "We, aspiring entrepreneurs, made a huge mistake, trusted the corrupt bureaucratic
      scheme, according to which we received the state property for rent without proper legal registration. As a
      result, all payments went into the pocket of the above-mentioned o cials, and not into the state budget."
    Download the app for more exclusive content.


https://www.teamblind.com/article/Some-truth-about-Oleg-Churyumov-DxEtvVyQ                                             1/5
2/28/2019                                    Some truth about
                      Case 2:19-cv-00136-RSM Document         Oleg Churyumov
                                                           57-2              - Blind
                                                                    Filed 07/05/19   Page 3 of 6
      It turns out that the businessman knew about the corruption scheme from the very beginning and was
      actively involved in it, but then something went wrong.

      "We found a very advantageous offer on a real estate website: a townhouse with an area of more than 700
      square meters for 250 thousand rubles ($7000) a month. The location also suited us." Then they met with
      the head of the department of organizational, protocol and analytical work of the representative o ce of
      the governor in the state authorities of the Russian Federation.

      "We have agreed verbally on a long-term lease for a period of at least three years. At the same time, he
      proposed not to enter into a formal lease agreement, but instead to sign an agreement, as if we were
      engaged in maintenance of the premises, in the amount of 5 thousand rubles ($140) a month. We agreed
      to transfer all the money in cash from hand to hand," - the businessman said. Now Churyumov
      understands how risky it was to "take a word." "But then we were attracted by the low price," he explains.

      Here is the point of this whole story - the cost of the building was much lower than the market. The
      businessman from the very beginning knew about corruption and actively participated in it.

      The journalists requested the law enforcement agencies to check whether the actions of the businessman
      Oleg Churyumov constituted the crime covered under Article 291 of the Criminal Code of the Russian
      Federation "Giving bribe".

      http://politrussia.com/opozitsiya/kak-partiya-navalnogo-304/

      To be continued.


                          Как партия Навального защищает коррупционеров


                            Politrussia




                          Debrief: Some truth about Oleg Churyumov


                            Blind




                          Народный общественно-политический журнал Politrussia


                            Politrussia




            0     3




                Add a comment
    Download the app for more exclusive content.


https://www.teamblind.com/article/Some-truth-about-Oleg-Churyumov-DxEtvVyQ                                         2/5
2/28/2019                                        Some truth about
                          Case 2:19-cv-00136-RSM Document         Oleg Churyumov
                                                               57-2              - Blind
                                                                        Filed 07/05/19   Page 4 of 6
                                                                                                                          TOP



      Bose justme2k19

      Who is this guy anyway

            5h        2       1



            Amazon / Eng RgCstHw

            http://www.churyumov.com/2019/02/public-protest-against-amazon.html?m=1

                 1h       0



      Google vcxP76

      What’s this? Why should we care?

            5h        1       0




      MOST READ | Misc.



            Would you rather......
      Which would you pick?




      GoDaddy / Mgmt ( ͡° ͜ʖ ͡°)

        407



            Video games
      Sometimes I feel guilty playing video games being in my mid-30s - after work and on the weekend. Normal? Current game:
      Elder Scrolls Online What games do you play?

      New 🌾               🌾🌾

        1409



      No one in their right mind would move from Oracle to AWS
      During a conference call after releasing its second quarter earnings, Ellison highlighted why he believes his company's
      databases are better than Amazon's, saying: "We have a huge technology leadership in database over Amazon. In terms o…

      Amazon 🌲 🎄 🌲 🎄
         2,276


    Download the app for more exclusive content.


https://www.teamblind.com/article/Some-truth-about-Oleg-Churyumov-DxEtvVyQ                                                      3/5
2/28/2019                                    Some truth about
                      Case 2:19-cv-00136-RSM Document         Oleg Churyumov
                                                           57-2              - Blind
                                                                    Filed 07/05/19   Page 5 of 6

      Tier 1/2/3 companies in Bay Area for SWE
      Let’s do this millionth time, Tier 1 considering pay, prestige, wlb, talent, bene ts etc. Here are my rankings Tier 1: Google
      NetFlix Facebook Apple Uber Tier 2: Amazon Linkedin Dropbox Lyft Airbnb Microsoft Twitter Robinhood Slack Square…

      Autodesk Hshsbs

         4,285



      What tech companies do you consider unethical?
      Excluding Facebook, Amazon, Google, Uber and the other giants (just for the sake of making this more interesting, let's
      agree to disagree because they're multifaceted and do both good & evil). To name a few IMO: Robinhood, AppNexus, JUU…

      New TKpg12
         2,285



      Elon Trolls Bezos on Twitter
      Disclaimer: not real, but holy fuck I wish it was.




      GoDaddy / Mgmt ( ͡° ͜ʖ ͡°)
         1,991




      POPULAR ON TOPICS


      Compensation

      WeWork compensation
      They are offering me 215k TC with a base of 170k and rest being equity (45k). This is for the senior swe role in NY. Should I
      bargain? Hr mentioned the value of the equity has doubled in one year. Does that sound unusually high?

      New / Eng yeiW31

         347



      Work VISA

      H1-b (new, amendment, transfer) - Odds of Denial for Final H1b Decisions
      Hi Guys, First off, for those who did not read my update on the other post, the published data is only for case decisions of
      the LCA stage of the process - so can't use those. After some research, the best thing I got is a published report by the to…

      New / Eng deeprocker

         666



    Download the app for more exclusive content.


https://www.teamblind.com/article/Some-truth-about-Oleg-Churyumov-DxEtvVyQ                                                            4/5
2/28/2019                                    Some truth about
                      Case 2:19-cv-00136-RSM Document         Oleg Churyumov
                                                           57-2              - Blind
                                                                    Filed 07/05/19   Page 6 of 6

      Compensation

      Great pay/scrappy work/low motivation
      Great TC 420k Useless easy work Never been so overpaid TC keeps me motivated To deal with mediocrity every day Failed
      at FANG multiple times Should I ride to destiny or Jump off the train

      Oracle poorp

         878



      Career

            Interning at Facebook vs Tesla
      Hey guys. I have the opportunity to join either Tesla Autopilot or Facebook for a summer SWE internship. I was wondering
      if you guys had any advice regarding which to choose based on their culture, career growth, and compensation? I'm a bit…

      Microsoft / Eng swintern

        103



      Career

      Working for FAANG, it's not just join and kick back
      I'm at a FAANG, been in them for a while. So many people on here are ghting to work at one of them. The TC is often
      spectacular. The marquee name on your resume is worth its weight in gold too. But before you think it's the end-all, get a…

      Apple apbob

         24.7K




    Download the app for more exclusive content.


https://www.teamblind.com/article/Some-truth-about-Oleg-Churyumov-DxEtvVyQ                                                          5/5
